Title: To Thomas Jefferson from Tench Coxe, 20 March 1802
From: Coxe, Tench
To: Jefferson, Thomas


            Sir
              Philada. Mar. 20. 1802.
            In the course of some recent attempts to improve the public mind with our capacities and progress upon the subject of cotton, several ideas, which did not appear fit for present publication, occurd. It appeared of importance that they should be placed before the government however, to be treated according to their discretion. I concluded to make a little historical note upon the cotton business with some remarks & to introduce the ideas I mean into that note. I have the honor now to communicate it—
            There seems to be no doubt that the combination of water machinery with cotton planting will awaken several extensive and populous countries to the capacity to produce it, which they possess in common with us. Wherefore it seems highly expedient to consider in a confidential way, within the government, the best means of promoting the cultivation, manufacture and exportation of it, as a branch of our affairs, before other countries shall attempt to take it up. The possession of the Business will enable us to retain it longer and in a greater degree than would otherwise be the case.
            I find from a recurrence to the Mercantile books of my apprenticeship, that cotton of the crop of 1775 was slight from St Croix at 16½d. in that money for the Danish pound. This is about 13½ cents for the pound avoirds., at which it was deemed a good object for the small planters.
            The effect upon the white population of the Southern states is one of vast importance, which it is prudent to wrap up whenever it is refered to in public. Here, I take the liberty to say that the militia, the naturalization rule, the cotton business, and every other topic, which can be made to subserve the great end of checking, counterbalancing, and diffusing the blacks, should be wisely, humanely, and promptly resorted to. By the time the convulsions in the west Indies shall be terminated we may be in safer condition. Should any turn of affairs put Cuba into the Situation of St. Domingo & Guadaloupe, we are to remember that it is but 30 or 40 leagues from our continent, and the freight is possible by barges to hardy, enterprizing and enthusiastic men, who might be disposed to introduce mischief among the black & red S—s in our Southern ports— The Spanish Government may revolutionize; the blacks daily encreased by importations may rise; and, in the event of a crush of the french force in St. Domingo, the blacks might excite an insurrection in Cuba. These things, with possible events in Florida, & Louisiana, ought to inspire us with prudence & forethought tho not with fear.
            I have the honor to be, sir, your respectful h. Servant
            Tench Coxe
          